        Case 1:14-cv-02535-ELH Document 49-1 Filed 12/20/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES ex rel. DEBORAH SHELDON, et al.,

                      Plaintiff-Relator,
       v.                                                        Case No. 1:14-cv-02535-ELH

FOREST LABORATORIES, LLC, et al.,

                      Defendants.

    MEMORANDUM IN SUPPORT OF JOINT MOTION TO EXTEND TIME FOR
    DEFENDANTS TO RESPOND TO AMENDED COMPLAINT AND TO SET A
                       BRIEFING SCHEDULE

       Plaintiff-Relator Deborah Sheldon (“Relator”) and Defendants Forest Laboratories, LLC,

Forest Pharmaceuticals, Inc., and Allergan, PLC2 (collectively, “Defendants”) respectfully

submit this memorandum in support of their joint motion to extend the time for Defendants to

respond to the Amended Complaint, and to set a briefing schedule in the event that Defendants

respond to the Amended Complaint by filing a motion to dismiss.

       Relator filed her original Complaint under seal on August 11, 2014. (ECF No. 1.) On

August 30, 2016, Relator filed an Amended Complaint also under seal. (ECF No. 16.) On

September 17, 2019, the government filed a notice of election to decline intervention. (ECF No.

41.) On that same date, the Court also ordered that the original Complaint be unsealed and

served on Defendants. (ECF No. 42.) On October 16, 2019, the Court ordered that the Amended

Complaint be unsealed and served on Defendants. (ECF No. 44.)




2
     The defendants named in the most recent complaint are Forest Laboratories, LLC, Forest
Pharmaceuticals, Inc., and Allergan, PLC. As of January 1, 2018, Forest Laboratories LLC and
Forest Pharmaceuticals, Inc. were merged into Allergan Sales, LLC and no longer
exist. Therefore, pending a formal substitution, service has been waived on behalf of Forest
Laboratories, LLC and Forest Pharmaceutical, Inc., as predecessors in interest to Allergan Sales,
LLC. In addition, the parties have agreed that waiver of service on Allergan, PLC, a foreign
parent corporation, does not waive or otherwise compromise defendants’ ability to move to
dismiss with respect to that entity for lack of personal jurisdiction.
        Case 1:14-cv-02535-ELH Document 49-1 Filed 12/20/19 Page 2 of 3



       By email dated November 19, 2019, Relator’s counsel asked if Defendants were willing

to waive service, which Defendants subsequently did through waivers executed on November 27,

2019. As a result, the current deadline for Defendants to respond to the Amended Complaint is

January 21, 2020.

       The parties have discussed and agreed upon a proposed briefing schedule for the Court’s

consideration as follows:

            •   Defendants will respond to the Amended Complaint by February 21, 2020.

            •   If Defendants respond by filing a motion to dismiss, Relator will have until April
                6, 2020 to file an opposition brief.

            •   Defendants may then have until May 6, 2020 to file a reply brief.
       Based on the foregoing, the parties jointly move to extend the deadline for Defendants to

respond to the Amended Complaint to February 21, 2020 and respectfully request that the Court

set the briefing schedule proposed above.
        Case 1:14-cv-02535-ELH Document 49-1 Filed 12/20/19 Page 3 of 3



Dated: December 20, 2019                Respectfully submitted,

                                        By: /s/ Sean Hennessy
                                        Sean Hennessy (Bar No. 18783)
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        601 Massachusetts Ave., N.W.
                                        Washington, D.C. 20001
                                        Phone: (202) 942-5644
                                        Fax: (202) 942-5999

                                        Michael A. Rogoff (reactivation pending)
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        250 West 55th St.
                                        New York, NY 10019
                                        Phone: (212) 836-7684
                                        Fax: (212) 836-8689

                                        James W. Matthews (pro hac vice application
                                        forthcoming)
                                        Katy E. Koski (pro hac vice application
                                        forthcoming)
                                        FOLEY & LARDNER LLP
                                        111 Huntington Ave.
                                        Boston, MA 02199
                                        Phone: (617) 502-3242
                                        Fax: (617) 342-4001

                                        Attorneys for Defendants


By: /s/ Gregory M. Utter
Gregory M. Utter
Joseph M. Callow, Jr.
Jacob D. Rhode
KEATING MUETHING & KLEKAMP PLL
One East Fourth St., Suite 1400
Cincinnati, OH 45202
Phone: (513) 579-6538
Fax: (513) 579-6457

Joel D. Hesch (Bar No. 06350)
THE HESCH FIRM, LLC
3540 Ridgecroft Dr.
Lynchburg, VA 24503
Phone: (434) 592-4251
Fax: (434) 582-7903

Attorneys for Relator Deborah Sheldon
